Case 2:19-cr-00877-CCC Document 207 Filed 08/26/21 Page 1 of 2 PageID: 3764




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                                          )
                                                          )
                                                          )
  UNITED STATES OF AMERICA,                               )   Hon. Michael A. Hammer
         v.                                               )   CRIMINAL No.: 19-cr-877-CCC
                                                          )
                                                          )
  JOBADIAH SINCLAIR WEEKS                                 )
                                                          )
                                                          )
                                                          )
                                                          )
                                                          )
                                                          )

                                  NOTICE OF APPEARANCE

  To the Clerk of this Court and all parties of record:

         Enter my appearance as counsel in the case for Jobadiah Sinclair Weeks.

         I hereby certify under penalty of perjury that I am a member in good standing of the

  New Jersey bar and that I am not the subject of suspension or disbarment from any Court.

  Date: August 26, 2021                        By: /s/ David S. Stone
                                                   David S. Stone, Esq.
                                                   STONE & MAGNANINI LLP
                                                   100 Connell Drive, Suite 2200
                                                   Berkeley Heights, New Jersey 07922
                                                   Tel: (973) 218-1111
                                                   Fax: (973) 218-1106
                                                   dstone@stonemagnalaw.com
Case 2:19-cr-00877-CCC Document 207 Filed 08/26/21 Page 2 of 2 PageID: 3765




                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 26, 2021, I filed the foregoing with the Clerk of

  Court using the Court’s CM/ECF system, which will serve an electronic copy to all counsel

  of record.

                                           By: s/ David S. Stone
                                               David S. Stone, Esq.
                                               STONE & MAGNANINI LLP
                                               100 Connell Drive, Suite 2200
                                               Berkeley Heights, NJ 07922
                                               Tel: (973) 218-1111
                                               Fax: (973) 218-1106
                                               dstone@stonemagnalaw.com




                                             2
